As filed with the Securities and Exchange Commission on January 26, 2011 1933 Act File No.002-72658 1940 Act File No. 811-03196 SECURITIES AND EXCHANGE COMMISION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Post-Effective Amendment No.52 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] Amendment No. 53 [X] (Check appropriate box or boxes.) CASH RESERVE FUND, INC. (formerly, Cash Reserve Fund, Inc.) (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY 10154 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code (617) 295-1000 Caroline Pearson One Beacon Street Boston, Massachusetts02108 (Name and Address of Agent for Service) Copy to: Ropes & Gray LLP Prudential Tower 800 Boylston Street Boston, MA 02199-3600 It is proposed that this filing will become effective (check appropriate box) [ x ]immediately upon filing pursuant to paragraph (b) []on pursuant to paragraph (b) []60 days after filing pursuant to paragraph (a)(1) []on pursuant to paragraph (a)(1) []75 days after filing pursuant to paragraph (a)(2) []on pursuant to paragraph (a)(2) of Rule 485. If appropriate check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Fund, a series of the Registrant: · Cash Reserve Fund – Prime Series: Managed Shares EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 20th day of January 2011. CASH RESERVE FUND, INC. By:/s/Michael G. Clark Michael G. Clark* Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Michael G. Clark Michael G. Clark* President January 20, 2011 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer January 20, 2011 /s/John W. Ballantine John W. Ballantine* Director January 20, 2011 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Director January 20, 2011 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Director January 20, 2011 /s/Keith R. Fox Keith R. Fox* Director January 20, 2011 /s/Paul K. Freeman Paul K. Freeman* Chairperson and Director January 20, 2011 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Director January 20, 2011 /s/Richard J. Herring Richard J. Herring* Director January 20, 2011 /s/William McClayton William McClayton* Director January 20, 2011 /s/Rebecca W. Rimel Rebecca W. Rimel* Director January 20, 2011 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Director January 20, 2011 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Director January 20, 2011 /s/Robert H. Wadsworth Robert H. Wadsworth* Director January 20, 2011 *By:/s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 45 to the Registration Statement, as filed on April 29, 2008; and as filed on April 30, 2009 in Post-Effective Amendment No. 46 to the Registration Statement. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, CASH MANAGEMENT PORTFOLIO has duly caused this Amendment No. 28 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 20th day of January 2011. CASH MANAGEMENT PORTFOLIO By:/s/Michael G. Clark Michael G. Clark* President *By:/s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the power of attorney that is incorporated herein by reference to Amendment No. 25 to the Registration Statement, as filed on April 30, 2009.
